                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,           )
                                    )
                 Plaintiff,         )
                                    )
v.                                  )                  AMENDED JUDGMENT
                                    )
                                    )                  No. 5:19-CV-549-FL
MOUSSA TALL, also known as Bamoussa )
Tall,                               )
                 Defendant.         )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the plaintiff’s motion for summary judgment made pursuant to Federal Rule of Civil
Procedure 56.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
February 18, 2021, and for the reasons set forth more specifically therein, that plaintiff’s motion for
summary judgment is granted.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
April 1, 2021, and for the reasons set forth more specifically therein, the Court finds and declares
that Defendant procured his United States citizenship by concealment of a material fact and willful
misrepresentations. The order admitting Defendant to United States citizenship is REVOKED and
SET ASIDE; effective as of the original date of the order, November 4, 2004; Certificate of
Naturalization No. 28572816 issue to Defendant is CANCELLED, effective as of the original date
of certificate, November 4, 2004; Defendant is forever RESTRAINED and ENJOINED from
claiming or exercising any rights, privileges, benefits, or advantages of United States citizenship
based on his November 4, 2004 naturalization.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defendant shall, within
ten days of ORDER entered 4/1/21, surrender and deliver his Certificate of Naturalization No.
28572816, any and all U.S. passports, and any other indicia of United States citizenship, as well
as any copies thereof in his possession or control (and shall make good faith efforts to recover
and then surrender any copies thereof that he knows are in the possession or control of others) to
Counsel for the United States, CHRISTOPHER BUCHANAN.




This Amended Judgment Filed and Entered on April 1, 2021, and Copies To:



           Case 5:19-cv-00549-FL Document 32 Filed 04/01/21 Page 1 of 2
Christopher B. Buchanan / Rudy Renfer / Kathryne M. Gray (via CM/ECF Notice of Electronic
Filing)
Moussa Tall (via US mail 1105 Timber Drive, Unit A, Garner, NC 27529)

April 1, 2021                     PETER A. MOORE, JR. CLERK

                                    /s/ Sandra K. Collins
                                  (By) Sandra K. Collins, Deputy Clerk




          Case 5:19-cv-00549-FL Document 32 Filed 04/01/21 Page 2 of 2
